       Case 1:19-cv-11438-PBS Document 132-1 Filed 07/07/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

NUANCE COMMUNICATIONS, INC.,

        Plaintiff,
                                                   Case No. 1:19-cv-11438-PBS
        v.


OMILIA NATURAL LANGUAGE
SOLUTIONS, LTD.,

        Defendant.



   [PROPOSED] ORDER GRANTING PLAINTIFF NUANCE COMMUNICATIONS,
  INC.’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
              UNDER 35 U.S.C. § 101 OF U.S. PATENT 8,532,993



       The Court, pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), having reviewed

Plaintiff’s Unopposed Motion for Extension of Time to Respond to Defendant's Motion for

Summary Judgment of Invalidity Under 35 U.S.C. § 101 of U.S. Patent 8,532,993, and for

good cause showing, hereby GRANTS Plaintiff’s unopposed motion. Plaintiff’s time to respond

to Defendant’s Motion for Summary Judgment is extended through and including July 30, 2020.

       IT IS SO ORDERED,


       DATED: ______________________ _____________________________________
                                     Judge Patti B. Saris
                                     UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS




                                             1
